DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The status identifier of Claims 12-20 must be changed to withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9-11 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Supcoe et al. (5,571,314).
Regarding claims 1 and 10:  Supcoe et al. teach a polymer composition comprising polyacrylamide, 0.1-0.4 wt% dodecyl sodium sulfact (alkali metal salt), polyethylene glycol (dispersant), water and fumed silica (Example; column 2, line 63 to column 3, line 5).  The fumed silica could also be considered the claimed dispersant since Supcoe et al. use it as a dispersant.  The powder limitation of claim 1 is being interpreted as the state of the polyacrylamide before being added to the composition 
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claim 9:  Supcoe et al. teach approximately 56 wt% polyethylene glycol (the carrier of Supcoe et al. is being used as the claimed dispersant).  Approximately 56 wt% is within the claimed range of about 50 wt%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Regarding claim 11:  Supcoe et al. teach untreated fumed silica (Example; column 2, lines 63-64).
Regarding claim 21:  Supcoe et al. teach polyethylene glycol as a dispersant (Example; column 2, line 63 to column 3, line 5).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supcoe et al. (5,571,314) as applied to claim 1 above.
Regarding claim 4:  Supcoe et al. teach from greater than 0 to 50 wt% polyacrylamide (column 3, lines 12-15).  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8:  Supcoe et al. teach approximately 1 wt% fumed silica (Example; column 2, lines 63-64).  Approximately 1 wt% is within the range of about 0.7%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 


Claims 1-3, 5-6, 8, 10, 11, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (4,735,659).
Regarding claim 1:  Bishop teaches a polymer composition comprising polyacrylamide powder (dry mixing requires a powder) and fumed silica (Example II).  Bishop teaches that fumed silica also functions as a dispersant (Example II).  Bishop 
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claim 8:  Bishop teaches the claimed amount of fumed silica (Example II).
Regarding claim 10:  Since the claimed composition is a composition comprising water, the solids content of the polyacrylamide powder is only relevant prior to its addition to water.  Claim 10 is akin to a product by process limitation since the claimed limitation is directed to the polymer prior to addition to the claimed composition.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Bishop teaches the structural requirements of the claim (Example II).
Regarding claim 11:  Bishop teaches hydrophobic fumed silica (Example II).  
Regarding claims 21 and 22:  Bishop teaches that polyacrylic acid, acrylamide-acrylic acid, or a methacrylic polymer can be used as the acrylic polymer (claim 8).  
In re Crockett 126 USPQ 186.

Claims 1-6, 8-11, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (2012/0157356).
Regarding claims 1 and 11:  Dawson et al. teach a polymer composition comprising a polyacrylamide powder [0048; Examples], a dispersant (friction reducer) [0017, 0024; Examples], alkali metal salts such as sodium aspartate, sodium erythrobate, or sodium bisulfite and water [0038; Examples].  Dawson et al. teach the claimed amount of sodium polyaspartate [0030-0038, 0041-0042].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add untreated fumed silica [0047] to the composition of Dawson et al. to provide the desired density.  
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or 
Regarding claim 4:  Dawson et al. teach the claimed amount of polyacrylamide [0030-0038; Examples].
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 9:  For this claim the choline chloride on silica is the dispersant.  Dawson et al. teach the claimed amount of dispersant [Example 1].
Regarding claim 10:  Since the claimed composition is a composition comprising water, the solids content of the polyacrylamide powder is only relevant prior to its addition to water.  Claim 10 is akin to a product by process limitation since the claimed limitation is directed to the polymer prior to addition to the claimed composition.  Process limitations in product claims are not limited to the manipulations of the recited steps, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Dawson et al. teach the structural requirements of the claim [Examples].
Regarding claims 21 and 22:  Dawson et al. teach adding a polyacrylate [0009; Examples; Table 3].  The polyacrylate is capable of functioning in the claimed capacity.  

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that fumed silica cannot bused used for both fumed silica and the dispersant.   The Applicant has cited Becton, Dickinson and Co. v. Tyco Healthcare Gr., LP.  This is not persuasive for the following reasons:
1)  Becton, Dickinson and Co. v. Tyco Healthcare Gr., LP. is not a precedential decision. 
Becton, Dickinson and Co. v. Tyco Healthcare Gr., LP. is vastly different from the instant rejection, and in a different field of endeavor.  
3)  There is more than one fumed silica particle in the composition.  Therefore a portion of the particles can be used for the fumed silica limitation, and the rest of the particles can be considered the dispersant.   Therefore, the exact same particle is not used for two different limitations.  
4)  Supcoe teaches polyethylene glycol as a dispersant.  
The Applicant has made the argument that Dawson teaches two sodium salts, sodium polyaspartate and sodium thiosulfate, that are present at more than 9 wt%, which is outside of the claimed range of about 0.5 to about 4% by weight.  This is not persuasive because the claims use the open language “comprising” and are open to the inclusion of any additional component.  The 1.20 wt% of sodium polyaspartate in Example 1 is the claimed one alkali metal salt.  The 7.90 wt% of sodium thiosulfate in Example 1 is an additional compound in the claimed composition.  Furthermore, even if both compounds were required to be included in the one alkali metal salt compound, Dawson teaches amounts of the two components that overlaps the claimed range [Table 3].   The lowest amount of both components is 1.15 wt% [Table 3].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763